 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos AngelesHerald-Examiner,Division of the HearstCorporationandNewspaper Independent UnionCouncil. Case 21-CA-10126FINDINGS OF FACT1.JURISDICTIONALFINDINGSMay 23, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSOn February 8, 1972, Trial Examiner Martin S.Bennett issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filedcross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.IIn affirming the Trial Examiner, we do not rely on his finding thatdetails of the pension plan were presented to the Union after the hearing orthe fact that a sixth meeting was held, inasmuch as these facts were notadmitted into evidenceTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeard at Los Angeles, California, on November 18, 1971.The complaint, issued August 26 and based upon a chargefiledJuly 6, 1971, by Newspaper Independent UnionCouncil, herein the Union, alleges that Respondent, LosAngeles Herald-Examiner, Division of the Hearst Corpora-tion,has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. Briefs havebeen submitted by the General Counsel and Respondent.Upon the entire record in the case, and from myobservation of the witnesses, I make the following-It is undisputed herein and I find that the above-describedunit is a unitappropriate for the purposes of collective bargaining within the meaning ofLos Angeles Herald-Examiner, Division of the HearstCorporation, is a division of a Delaware corporationmaintaining its principal offices in New York City, NewYork,which,inter alia,publishes a daily and Sundaynewspaper at Los Angeles, California. Respondent annual-ly subscribes to several interstate news services, enjoys agross volume of business in excess of $1 million andpurchases goods and materials valued in excess of $100,000which are shipped to it from points outside the State ofCalifornia I find that the operations of Respondent affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDNewspaper Independent Union Councilisa labororganizationwithinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Introduction;The IssueSince 1941, Respondent has recognized the Union as thebargaining representative of a unit of approximately 50employees.This group includes all employees in theaddressograph, advertising, accounting, auditing, cashier,circulation accounting, credit and collections, data proc-essing, night checking, paper and traffic, payroll, person-nel, production office, purchasing, employees' insurance,statistical, and telephone exchange sections, excluding allprofessional employees and supervisors. The last contractbetween Respondent and the Union covered a 1-yearperiod and expired May 31, 1971. Respondent does notchallenge the Union's representation of the employees inthe above-described unit.'Basic to an appreciation of the instant issue andRespondent's motivation herein, as it urges, is the fact thatRespondent's approximately 2,000 employees are repre-sented by 13 labor organizations in 13 separate units,including the unit directly involved herein. The other 12units have been on strike since December 1967, with muchensuing litigation and the Charging Party represents theonly unit not on strike; it would seem that 1 of the 12 is notformally on strike.TheGeneralCounsel alleges that Respondent hasrefused to bargain in good faith with the Union as therepresentative of the employees in the unit describedabove, that it has engaged in surface and bad-faithbargaining, that it has utilized dilatory and evasive tactics,and that it has insisted that the Union agree to Respon-dent's proposals relating to mandatory subjects of bargain-ing.He further alleges that Respondent has refused toprovide substantive information concerning its proposal ofa new pension plan and that, on or about July 1, 1971,Respondent unilaterally changed rates of pay, wages, andSec 9(b) and that the Union was and now is the representative of saidemployees within the meaning of Sec. 9(a) of the Act197 NLRB No. 15 LOS ANGELESHERALD-EXAMINERconditions of employment of employees in this unit bydiscontinuing dismissal and retirement pay.As will appear, the last contract between the parties hadclauses providing for dismissal and retirement pay. Thesemight better be described as involuntary and voluntaryseverance pay as they provided, commensurate with lengthof service, 2 to 62 weeks of pay in the former, and 5 to 60weeks in the latter, instance. In negotiations for a newcontract,Respondent sought to eliminate these clausesand, in return, proposed a pension plan. Vital to anevaluation of this issue is the fact that the pension plan wasin the process of formulation, not only for this unit but forall 13. It is the position of Respondent that it soughtbasically to stabilize working conditions of the employeesin all 13 units as to a pension plan; that a plan was beingformulated is not disputed. Needless to say, I consider it atruism that an employer would prefer to bargain with Iunit rather than 13 and it is readily understandable that hewould attempt to devise and implement an identicalpension plan for all 13 units rather than have a piecemealarrangement with conflicting benefits and ensuing moraleproblems; indeed, Respondent has pointed to the problemsraised in this area by transfers of personnel from one unitto another.2B.Sequence of EventsOn March 9, 1971,3 the Union duly requested reopeningof the contract expiring on May 31 and Respondent, on thesame day, responded with the suggestion that the Unionpropose a meeting date and such modifications as itdesired. On March 22, the Union asked Respondent to seta date for a meeting and requested two changes in workingconditions.These were (1) a cost-of-living wage adjust-ment, ranging from $6 to $10 per week, depending uponwage scale, and (2) reduction of the eligibility period forvacations, in one' category, from 18 to 10 years.A first meeting was held on April 21 with Respondentrepresented by Labor Relations counsel William McCar-thy. Respondent presented the Union with a counterpropo-sal of some 13 items, including: (1) start of the night-shiftdifferential at 3 p.m. rather than 6 p.m., through 5:59 a.m.;(2)awage increase of 5 to 10 cents per hour; (3)commencement of sick leave benefits on the fourth ratherthan the first day of illness; (4) replacement of thedismissalpay plan with a pension plan then beingdeveloped; (5) deletion of the retirement plan and itsreplacement with a new hospital and surgical plan; and (6)a new group life insurance plan The minutes of themeeting recorded by Respondent reflect, and I find, thatthe key area of discussion was Respondent's proposal thatthe dismissal and retirement pay plans, in essence, bereplaced by the pension proposalAt this point, it is in order to note that Respondent wasthendeveloping this pension plan proposal throughinsurance firms.While the plan had not been fullyformulated as of the date of the instant hearing, it nowexists and, indeed, has been the subject of meetings by2Respondent has moved since the close of the hearing, opposed by theGeneral Counsel, that the details of the pension plan submitted to theUnion after the close of the hearing and the minutes of subsequentmeetingswith the Union and with other striking labor organizations be received in43Respondent with the Union, as well as with most, if not all,of the striking labor organizations at the newspaper. Asstated, the crux of the General Counsel's case isRespon-dent's refusal, upon the expiration of the contract in 1971,to temporarily continue these two working conditions untilreceipt of the pension plan.A second meeting was held on May 4. A unionrepresentative asked if the details of the pension plan wereavailable andMcCarthy replied that they were not; asnoted, it was not finalized until after the close of thehearing although no allegation of dilatory tardiness ismade by the General Counsel. The Union complained thatRespondent's wage offer did not meet the increase in thecost of living and McCarthy responded that Respondentwould not negotiate wages based upon any artificial indexuntil it,Respondent, was responsible for the economicpolicies of the country.The Union next proposed a wage increase of 12 to 22cents per hour which Respondent rejected. It suggested a 2rather than a 3-day wait for sick leave 'eligibility andRespondent refused, pointing out that some striking unitshad a 3-day waiting period and it desired here, aselsewhere, to achieve uniformity in fringe benefits in thebuilding.The parties did agree to five of Respondent'sproposals made on April 21. These included, in relevantpart, the change in the night shift differential hours, themedical insurance plan, and an effective date of June 1 fora new contract.A third meeting was held on June 18 and Respondentsubmitted a revised counterproposal. Interalia,this offereda wage increase of 7 to 13 cents per hour, and an effectivedate of July 1 for the contract, except that the wageincrease would be effective on July 12, the latter date beingtailored to Respondent's payroll period. Respondent alsostated that it had modified a proposal on leaves of absenceto accommodate an objection'by'the'Union. It is to be notedthatRespondent agreed to extend the existing dismissaland retirement pay programs until July 1, but declared itsintention to drop them on that date absent agreement on acontract. Again, details on the pension plan proposal wererequested by the Union but were not forthcoming because,as noted, the plan was still in the process of development.A fourth meeting was held on June 23. The Unionagreed to a modified leave of absence program and offeredtoacceptRespondent's wage proposals if they wereretroactive to June 21. McCarthy rejected any retroactivity,but did offer to agree to an effective date of June 28 for acontract if it was executed. However, the parties were stillapart on the abandonment of the dismissal and retirementpay provisions and their replacement by the pension planand Respondent informed the Union that they were at animpasse since neither party would budge. The Unionspokesman agreed that they were indeed at a deadlock.Respondent offered at this point a new proposal onpensions, viz., that if Respondent proposed a plantwidepension plan to the other umts, this plan would be offeredto the Union. The Union asked about eligibility under theevidenceor that the hearing be reopened In view of the findingshereinafter,the motion is hereby denied3All dates herein reflect 1971 negotiations DECISIONSOF NATIONALLABOR RELATIONS BOARDold dismissal pay plan during the interim period before thepension plan was installed; McCarthy reiterated that therewould be no protection after July 1, specifying that the 12striking units did not have such protection and Respondentdesiredtoachieveuniformity in its departments.A fifth and critical meeting was held on June 30, justprior to the expiration of the extended contract. The Unionannounced that the only issue separating the parties wasthe proposed discontinuation of the dismissal and retire-ment pay programs and stated that an agreement could bereached if these plans were retained. McCarthy dissented,pointing out that no one else in the building enjoyed suchbenefits and announced that they were at an impasse; hestated that Respondent intended to implement its June 18proposal as of midnight on July 1.A union representative asked about the benefits inRespondent's new proposal, and McCarthy listed some ofthem, including the pension plan. A union representativeasked about credit for past service under the pension planand McCarthy perforce replied that he did not know. Oneof the Union's team, Shewey, offered to relinquish thewage increase if the dismissal and retirement pay planswere retained until such time as the new pension planbecame operative. McCarthy rejected this, stating that thiswould be a disservice to the membership of the Union.According to McCarthy, he did not consider this to be aserious offer on the part of Shewey, in view of the youngmembership in the unit.4 Both Shewey and McCarthyagreed that they were deadlocked. Respondent put its finalproposal into effect on July 1 with the wage increaseeffective on July 12.A sixth meeting was held in October, after the issuanceof the instant complaint with no change in positions. Asnoted, Respondent has since presented a pension proposaland there have been meetings between Respondent and theUnion as well as the various striking labor organizations,and the proposed exhibits do reflect concessions on thepart of Respondent from its initial pension proposal.C.Analysisand ConclusionsAt first blush, the General Counsel's case has someappeal. Respondent wished to drop two existing benefitsand replace them with a new pension plan concerningwhich no details were available; as noted, there is nodispute that the plan was then under preparation. TheUnion unsuccessfully sought temporary coverage underthe dismissal and retirement pay plans until the pensionplan was forthcoming. And, as McCarthy admitted, hedeemed the potential cost of the interim proposals to belightbecauseoftherelativeyouth in the unit.On the other hand, Respondent's bargaining positionwas primarily predicated upon its concern of the impact ofthe interim benefits upon the other striking units which hadno such comparable benefits;it isto be noted that one ofthe striking units, namely that represented by the LosAngeles Newspaper Guild, Local 69, with some 1,000 inthe unit, had previously enjoyed such benefits under itsexpired contract. Respondent feared that it might run afoulof the teachings inN.L.R.B. v. Great Dane Trailers, supra.There, after the expiration of a contractcontaining avacation clause, a strike took place and the Courtcondemned the payment of vacation benefits to nonstrik-ers and strike replacements and the refusal to pay same tothe strikers. This was so viewed, even in the absence ofantiunionmotivationand despite the fact that theemployer was motivated by business concerns, where theemployer's conduct was deemed as inherently destructiveof employee rights.In the present case, Respondent was concerned thatyielding to the nonstrikers would imperil its position as tothe approximately 1000 strikers represented by the Guild,particularly so where it was embroiledin litigationwith thelatter about benefits under these two provisions and wasconcerned that it might convert the strikers to unfair laborpractice strikers.Iam somewhat dubious about this analogy. TheSupreme Court handed down its decision with respect tothe treatment of strikers in one bargaining unit. It would beextending this considerably to use this as a criterion in thecase of an employer saddled with 13 separate bargainingunits which have bargained separately.On the other hand, it does not follow as the GeneralCounsel in effect contends, that Respondent's negotiationswith the one unit involved herein are to be viewed in avacuum. Where any issue requires a determination whetheran employer, on the one hand, is bargaining hard, or on theother, has gone beyond and has not met his obligationsunder the Act, subjective factors are to be considered inthe factual context of the particular case,N.L.R.B. v.Stevenson Brick and Block Co.,393 F.2d 234 (C.A. 4). Andthe Board has recognized that an employer may conductnegotiationswith full realization of their likely impactupon unorganized segments of employees at its otherterminals.Standard Trucking Co.,183 NLRB No. 17. SeeMcCulloch Corp.,132 NLRB 201.In a recentcase,a labor organization was replaced byanother after a Board election. In negotiations for acontract, the employer refused to concede to the new unionthe same contract provisions regarding checkoff and unionsecurity that existed in the former contract and also existedinother contracts at its variousfacilities.The Boardconcluded, nevertheless, that this did not reflect a desire toavoid reaching an agreement.Dow Chemical Co.,186NLRB No. 58.In essence,on this record, Respondent had a realisticallyfelt concern about the impact of this contract upon theother 12 units and it bargained hard to achieve itsobjective.As an additional, although probablylesser,factor, it desired to achievea uniform pension planthroughout the plant and to avoid problemsin interunittransfers which do take place. Respondent points also tothe fact that the principal striking unit, the Guild, withsome 1,000 strikers, pursued it with muchlitigation, someof it still pending, concerningclauses identicalto the twounder consideration herein.In the final analysis, Respondent did bargain with theUnion in theseareas.At the veryfirstmeeting,Respondent4But it is readily apparent, on the face of McCarthy's belief, that thiswould have been a relatively modest, at best, cost factor to Respondent.This,however, ties in with one of Respondent's defenses based uponNLRB.vGreatDaneTrailers,Inc,388U.S.26, discussed below. LOS ANGELES HERALD-EXAMINERannounced its desire to install uniform fringe benefitsthroughout the paper and pointed out that no otheremployees enjoyed the two sought by the Union. On theother hand, the Union was adamant in its desire to retainthem and had no offer other than a temporary extension.Respondent, in turn, presented its pension proposal. It is tobe noted also that these two benefits in the expiredcontract with the Union were not funded; nor were thosewith the Guild. And the record does disclose, as set forth, anumber of concessions made by Respondent in the courseof bargaining, including wage increases, an improved nightshift differential, a group medical plan and a group lifeinsurance plan.True, the meetings were only five in number. But with along-established bargaining relationship and numerouscontracts, the area of dispute was small. Indeed, the Unionhad initially sought changes only in the wage structure andin one facet of the vacation plan. As the disagreement onthe two key issues was apparent at the very first meeting, Ido not view this as a case where an employer has abruptlyterminated negotiations too early in the game. AndRespondent did offer to reopen the contract at such timeas the pension plan was ready. Information concerning thepension plan was not meaningfully available and thechanges in working conditions came after bargaining to agood-faith impasse. I find that Respondent did not engagein "surface" or "sham" bargaining and has not committedunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act. SeeMidwest Casting Corp,194 NLRBNo. 91, andFreemanCo.,194NLRB No. 84.5 In the event no exceptions are filed asprovided bySection 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommendedOrderherein shall,as provided inCONCLUSIONS OF LAW451.Los Angeles Herald-Examiner,Division of the HearstCorporation, is an employer whose operations affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Newspaper Independent Union Council is a labororganization within the meaning of Section (2)(5) of theAct.3.Newspaper IndependentUnion Council is therepresentative of Respondent's employees in the addresso-graph, advertising, accounting, auditing, cashier, circula-tion accounting, credit and collection, data processing,night checking, paper and traffic, payroll, personnel, andproduction, purchasing, employees' insurance, statisticaland telephone exchange sections. excluding all professionalemployees and supervisors, this being a unit appropriatefor the purposes of collective bargaining, within themeaning of Section 9(a) and (b) of the Act.4.Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (1) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct,Ihereby issue the following recommended:5ORDERThe complaint is dismissed in its entirety.Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes